Exhibit 10.03 Personal Wireless Communication for Industry and Leisure, Worldwide! Mr. George Bickerstaff Stamford, CTAugust 2, 2007 Dear Mr. Bickerstaff: With this letter, Energy Telecom, Inc, for the investment sum of $50,000.00, agrees to issue to you five million (5,000,000) restricted (SEC rule 144) shares of common stock in the company. Energy Telecom, Inc. agrees that the percent of the Company’s common stock issued (as of the date of this letter 107,118,252 shares) represented by the 5,000,000 shares shall remain unchanged until such time as the Company registers its common stock through the filing ofa Registration Statement, employing Form S-8, as detailed in Rule 428, The Securities Act of 1933.The number of shares required to maintain the correct percentage shall be adjusted quarterly. Thank you for your investment. Sincerely, /s/ TOM RICKARDS Tom Rickards, president Energy Telecom, Inc. Mailing address: 1602 Alton Rd., #12, Miami Beach, FL 33139 Offices: (305) 865-9885, corporate@energytele.com, www.energytele.com
